UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 DEBBIE ANN BROMFIELD-THOMPSON,                                         :
                                                                        :
                                              Plaintiff,                :   19-CV-6078 (JMF)
                                                                        :
                            -v-                                         :       ORDER
                                                                        :
 AMERICAN UNIVERSITY OF ANTIGUA et al.,                                 :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On October 31, 2019, the Court ordered Defendants American University of Antigua
(“American University”) and Manipal Education Americas, LLC (“Manipal”) — misidentified in
the Complaint as a single entity — to show cause by November 14, 2019, why they failed to
answer or respond to the Complaint. ECF No. 13. By that date, Defendants entered their
appearances, submitted an explanation of their failure, and requested an extension of the time to
answer or respond. See ECF Nos. 27-30.

        The Court may extend Defendants’ time to answer “after the time has expired” upon a
showing of “good cause” and that “the party failed to act because of excusable neglect.” Fed. R.
Civ. P. 6(b)(1)(B). “The Second Circuit has stated that ‘excusable neglect’ is a ‘somewhat
elastic concept’ that may include . . . ‘delays caused by inadvertence, mistake, or carelessness’
where ‘the delay was not long, there is no prejudice to the opposing party, and the belated party’s
excuse has some merit.’” Laina v. United Cerebral Palsy of N.Y. City, Inc., No. 11-CV-3983
(SJ) (MDG), 2012 WL 28291, at *2 (E.D.N.Y. Jan. 5, 2012) (quoting LoSacco v. City of
Middletown, 71 F.3d 88, 93 (2d Cir. 1995)) (alterations omitted).

        Applying those standards, the Court concludes that Defendants’ time to answer should be
extended. From Defendants’ response, it is apparent that their delay was due to “inadvertence,
mistake, or carelessness.” And the delay has not prejudiced Plaintiff, especially since the case
has been able to proceed during this time through Defendant NBME’s motion to dismiss, which
raises the same types of arguments previewed in the recently appearing Defendants’ response.
Compare ECF No. 16, at 16-17, with ECF No. 27, at 7-8. Moreover, the Second Circuit has
expressed a “clear preference for adjudication on the merits” in the “absence of prejudice to
plaintiff.” See Kondaur Capital Corp. v. Cajuste, 849 F. Supp. 2d 363, 368 (E.D.N.Y. Mar. 27,
2012) (quoting Miller v. Apfel, 210 F.3d 355, at *1 (2d Cir. 2000) (summary order)). Thus, the
Court concludes that good cause exists and that the extension should be granted.
        In light of the foregoing, all Defendants shall confer and submit a joint letter by
November 25, 2019, indicating whether and to what extent they can consolidate their responses
to the Complaint in a single amended motion to dismiss or answer.

        If Defendants indicate that they can and will file a (revised) consolidated motion to
dismiss, that motion shall be due on December 20, 2019. Upon its filing, the Court will deny
NBME’s prior motion as moot. If Plaintiff believes that the pleading of additional facts will cure
deficiencies identified in the consolidated motion, Plaintiff should include those facts in an
amended complaint, to be filed by January 20, 2020. Plaintiff will not be given any further
opportunity to amend the Complaint to address issues raised in the motion to dismiss. If Plaintiff
does not file an amended complaint, Plaintiff shall file any opposition to the consolidated motion
by January 20, 2020, and Defendants shall file any reply by January 27, 2020.

        If, on the other hand, Defendants indicate in their joint letter that they cannot fully
consolidate their responses to the Complaint, then American University and Manipal shall
answer, move to dismiss, or otherwise respond to the Complaint by December 9, 2019. If
American University and Manipal file an answer, then the briefing schedule for NBME’s motion
to dismiss set forth in the Court’s prior Order at ECF No. 24 shall remain in effect. If, however,
American University and Manipal file their own motion to dismiss, then the following
consolidated briefing schedule shall apply instead: If Plaintiff believes that the pleading of
additional facts will cure deficiencies identified in either NBME’s motion to dismiss or
American University and Manipal’s motion to dismiss, or both, then Plaintiff should include
those facts in an amended complaint, to be filed by January 13, 2020. Plaintiff will not be given
any further opportunity to amend the Complaint to address issues raised by either motion. If
Plaintiff does not file an amended complaint, Plaintiff shall file a single, consolidated opposition
to both American University and Manipal’s motion to dismiss and NBME’s motion to dismiss by
January 13, 2020, and Defendants shall file their replies by January 20, 2020.

       The Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

       SO ORDERED.

Dated: November 18, 2019                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
